Case 1:20-cv-00436-JAO-RT Document 30 Filed 03/01/21 Page 1 of 7   PageID #: 157




 Of Counsel:
 FUKUNAGA MATAYOSHI CHING & KON-HERRERA, LLP

 WESLEY H. H. CHING             2896
 JENNIFER C. CLARK              4497
 841 Bishop Street, 1200 Davies Pacific Center
 Honolulu, Hawaii 96813
 Telephone: (808) 533-4300
 Facsimile: (808) 531-7585
 Email: whc@fmhc-law.com / jcc@fmhc-law.com

 LETHER LAW GROUP
 KASIE KASHIMOTO, State Bar No. 11195
 THOMAS LETHER (admitted pro hac vice)
 1848 Westlake Ave N., Suite 100
 Seattle, WA 98109
 P: 206-467-5444 / F: 206-467-5544
 kkashimoto@letherlaw.com / tlether@letherlaw.com

 Attorneys for Plaintiffs UNITED STATES FIRE INSURANCE COMPANY
 AND THE NORTH RIVER INSURANCE COMPANY

                     UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  UNITED STATES FIRE                        CV 20-00436 JAO-RT
  INSURANCE COMPANY, a foreign
  insurance company, THE NORTH              STIPULATION TO STAY
  RIVER INSURANCE COMPANY, a                PROCEEDINGS; ORDER
  foreign insurance company,

                        Plaintiffs,

           vs.

  PACIFIC COFFEE INC. d/b/a MAUI
  COFFEE COMPANY, a Hawaii
  corporation; and MNS LTD., a Hawaii
  corporation;

                                        1
Case 1:20-cv-00436-JAO-RT Document 30 Filed 03/01/21 Page 2 of 7            PageID #: 158




                       Defendants.
     ________________________________


                    STIPULATION TO STAY PROCEEDINGS

         Plaintiffs United States Fire Insurance Company and The North River

 Insurance Company, Defendant Pacific Coffee Inc. d/b/a Maui Coffee Company

 (“PCI”), and Defendant MNS Ltd. (“MNS”) (collectively, the “Parties”) hereby

 submit the following Stipulation to Stay Proceedings:

         The Parties stipulate and agree that there is good cause for staying this action

 in light of the pending court approval of the settlement of claims regarding PCI and

 its products in the Underlying Lawsuit 1. U.S. Fire has agreed to timely pay MNS

 50% of its defense costs and fees dating back to its April 2019 tender. In addition,

 Plaintiffs and MNS are currently engaged in settlement discussions regarding MNS’

 counterclaims in this action and MNS’ counterclaims may be fully settled in the near

 future without need for further litigation. For these reasons, the Parties believe that

 currently staying proceedings in this action will best serve judicial economy and

 efficient resolution of this matter.

         The Parties therefore request that the Court enter a Stipulated Order staying



 1
  Corker, et al. v. Costco Wholesale Corporations, et al., United States District Court
 for the Western District of Washington Case No. 2:19-CV-00290-RSL will be
 referred to herein as the “Underlying Lawsuit”.

                                             2
Case 1:20-cv-00436-JAO-RT Document 30 Filed 03/01/21 Page 3 of 7              PageID #: 159




 proceedings in this matter as follows:

    1. This action is immediately stayed and shall remain stayed pending and after

       approval of the settlement in the Underlying Lawsuit unless either MNS or

       Plaintiffs notify the Court in writing that the they are not able to resolve their

       pending dispute regarding insurance coverage of MNS regarding claims

       arising from the Underlying Lawsuit and MNS’ counterclaims against

       Plaintiffs in this action, including fees and costs incurred herein;

    2. No further discovery shall be allowed while the action is stayed;

    3. The Parties must provide the Court with a Joint Status Report every 60 days

       while this action is stayed;

    4. The Parties shall promptly notify the Court when (a) the settlement in the

       Underlying Lawsuit has been approved by the Court and (b) the Parties have

       resolved all disputes that are the subject of this action;

    5. If the Parties are able to resolve all disputes that are the subject of this action,

       they shall expeditiously stipulate to and file a dismissal of all claims and

       parties herein

       //

       //

       //

       //


                                             3
Case 1:20-cv-00436-JAO-RT Document 30 Filed 03/01/21 Page 4 of 7    PageID #: 160




       It is so STIPULATED.

       DATED this 1st day of March, 2021.

                              LETHER LAW GROUP

                              /s/ Kasie Kashimoto          _______.
                              Kasie Kashimoto, State Bar No. 11195
                              Thomas Lether (pro hac vice pending)
                              1848 Westlake Ave N., Suite 100
                              Seattle, WA 98109
                              P: 206-467-5444 / F: 206-467-5544
                              kkashimoto@letherlaw.com
                              tlether@letherlaw.com
                              Counsel for Plaintiffs


       DATED this 1st day of March, 2021.

                              MATAYOSHI CHING & KON-HERRERA, LLP

                               /s/ Wesley H. H. Ching
                              WESLEY H. H. CHING, State Bar No. 2896
                              /s/ Jennifer C. Clark____________________
                              JENNIFER C. CLARK, State Bar No. 4497
                              841 Bishop Street, 1200 Davies Pacific Center
                              Honolulu, Hawaii 96813
                              P: (808) 533-4300/F: (808) 531-7585
                              whc@fmhc-law.com
                              jcc@fmhc-law.com
                              Counsel for Plaintiffs

       //

       //

       //

       //


                                       4
Case 1:20-cv-00436-JAO-RT Document 30 Filed 03/01/21 Page 5 of 7    PageID #: 161




       DATED this 1st day of March, 2021.

                              COX FRICKE LLP

                               /s/ Randall C. Whattoff
                              RANDALL C. WHATTOFF, 9487-0
                              /s/ Joachim P. Cox
                              JOACHIM P. COX,                 7520-0
                              800 Bethel Street, Suite 600
                              Honolulu, Hawai‘i 96813
                              Telephone: (808) 585-9440
                              Facsimile: (808) 275-3276
                              Counsel for Pacific Coffee Inc. d/b/a Maui
                              Coffee Company


       DATED this 1st day of March, 2021.

                              CADES SHUTTE

                               /s/ Kelly G. LaPorte
                              KELLY G. LAPORTE, 6294-0
                              /s/ Lisa K. Swartzfager
                              LISA K. SWARTZFAGER 10867-0
                              /s/ Nathaniel Dang
                              NATHANIEL DANG 11102-0
                              Cades Schutte Building
                              1000 Bishop Street, Suite 1200
                              Honolulu, HI 96813-4212
                              Telephone: (808) 521-9200
                              Fax: (808) 521-9210
                              kglaporte@cades.com
                              lswartzfager@cades.com
                              ndang@cades.com
                              Counsel for MNS Ltd.




                                       5
Case 1:20-cv-00436-JAO-RT Document 30 Filed 03/01/21 Page 6 of 7              PageID #: 162




                                        ORDER
       Based upon the representations and stipulations of the parties herein, it is

 ORDERED:

    1. This action is immediately stayed and shall remain stayed pending and after

       approval of the settlement in the Underlying Lawsuit unless either MNS or

       Plaintiffs notify the Court in writing that the they are not able to resolve their

       pending dispute regarding insurance coverage of MNS regarding claims

       arising from the Underlying Lawsuit and MNS’ counterclaims against

       Plaintiffs in this action, including fees and costs incurred herein;

    2. No further discovery shall be allowed while the action is stayed;

    3. The Parties must provide the Court with a Joint Status Report every 60 days,

       starting from the date of this Order, while this action is stayed;

    4. The Parties shall promptly notify the Court when (a) the settlement in the

       Underlying Lawsuit has been approved by the Court and (b) the Parties have

       resolved all disputes that are the subject of this action;

    5. If the Parties are able to resolve all disputes that are the subject of this action,

       they shall expeditiously stipulate to and file a dismissal of all claims and

       parties herein; and

       //

       //



                                             6
Case 1:20-cv-00436-JAO-RT Document 30 Filed 03/01/21 Page 7 of 7             PageID #: 163




    6. If necessary, the Court will set a Rule 16 Scheduling Conference if and when

       the stay herein is lifted.



    APPROVED AND SO ORDERED:

     DATED: Honolulu, Hawaii, March 1, 2021.

      /s/ Rom A. Trader
     Rom A. Trader
     United States Magistrate Judge




 ______________________________________________________________________________
 Civ. No. 20-00436 JAO-RT; United States Fire Insurance Company, et al. v. Pacific Coffee,
 Inc., et al.; Stipulation and Order to Stay Proceedings




                                               7
